Citation Nr: 0421369	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  96-47 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
stroke, to include as secondary to service-connected thyroid 
cancer and related medication.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for bone loss of 
maxilla and mandible, to include as secondary to service-
connected thyroid cancer and related medication.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to April 
1985.

This case originally came before the Board of Veterans' 
Appeals (the Board) on appeal from an October 1995 rating 
decision of the Reno, Nevada, Department of Veterans Affairs 
(VA) Regional Office (RO).

This case was previously before the Board on two occasions 
and was remanded in February 2000 and June 2003 for 
additional development.  Subsequently, a March 2004 rating 
action continued the prior denials.  

The issue of entitlement to service connection for bone loss 
of maxilla and mandible, to include as secondary to service-
connected thyroid cancer and related medication, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for service 
connection for the residuals of a stroke and migraine 
headaches.

2.  The preponderance of the evidence weighs against a 
finding that the veteran has current residuals of a stroke.

3.  A preponderance of the evidence reflects that the 
veteran's migraine headaches began following her separation 
from service, and they have not been medically associated 
with any incident of service.


CONCLUSIONS OF LAW

1.  The veteran does not have current residuals of a stroke 
that were incurred in service or are proximately due to or 
the result of the service-connected thyroid carcinoma and 
medication taken therefor.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

2.  Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The revised notice requirements in 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) (2003), VA's regulations implementing 
amended section 5103(a), apply to cases pending before VA on 
November 9, 2000, the date of the VCAA's enactment, even if 
the initial agency of original jurisdiction (AOJ) decision 
was issued before that date and (2) that the status and 
regulation provide that, before an initial unfavorable AOJ 
decision is issued on a claim, a service-connection claimant 
must be given notice in accordance with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  

In this case, the initial AOJ decision denying the veteran's 
claims was made prior to the enactment of the VCAA.  VCAA 
notice was not provided to the veteran prior to the initial 
AOJ adjudication denying the claims.  As discussed below, the 
Board finds that the veteran received appropriate notice and 
subsequent process.

The veteran was notified in the August 1996 statement of the 
case (SOC) of the requirements for establishing service 
connection.  The veteran has been adequately informed as to 
the type of evidence that would help substantiate his claims.  
In March 2003 and July 2003 letters, the RO informed the 
veteran of the provisions of the VCAA as well as the type of 
evidence necessary to substantiate his claims for service 
connection, and informed him that VA would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  

In this case, the initial AOJ decision denying the veteran's 
claims was made prior to the enactment of the VCAA.  VCAA 
notice was not provided to the veteran prior to the initial 
AOJ adjudication denying the claims.  On review, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  First, it was 
impossible for the RO to provide VCAA notice prior to the 
enactment of the VCAA.  Second, as discussed above, the 
content requirements of a VCAA notice have been fully 
satisfied in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board notes that in reviewing AOJ 
determinations on appeal, it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  Thus, there is no 
"adverse determination" for the veteran to overcome.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Therefore, deciding the appeal at this 
time would not be prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The 
veteran was provided with VA examinations in October 2003 and 
November 2003.  VA and private treatment records have been 
obtained.  The veteran has submitted additional argument, but 
has not identified any additional evidence to be obtained.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a third remand on the issues of entitlement to 
service connection for the residuals of a stroke and migraine 
headaches would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002).  In 
addition, service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2003).  
Service connection may also be established when aggravation 
of a veteran's non-service- connected condition is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

Residuals of Stroke

The veteran contends that she currently experiences residuals 
of a stroke which she believes was either incurred in service 
or resulted from the service connected thyroid carcinoma, 
post subtotal thyroidectomy, and related medications.  

The service medical records do not show any findings or 
complaints indicative of a stroke.  The veteran was found to 
have thyroid nodules during service, and subsequent to 
service she underwent a thyroidectomy.  Carcinoma of the 
thyroid was identified.  The veteran was service connected 
for thyroid carcinoma, post subtotal thyroidectomy, by rating 
decision dated in July 1986.  

A January 1987 examination by H.G., M.D., a neurologist, 
conducted to evaluate the veteran's complaints of headaches, 
noted a normal neurologic examination.  The veteran was fully 
alert, with normal speech, language, cognition, praxis, 
knowledge of current events, and memory.

In February 1987, the veteran underwent a computed tomography 
(CT) scan of the brain.  This impression was that this showed 
left frontal hypodense area without enhancement or 
significant mass effect.  This type of lesion could possibly 
represent a low-grade glioma, post-traumatic encephalomacic 
change, or the residual of a subarachnoid cyst.  A subsequent 
magnetic resonance imaging (MRI) of the brain performed in 
May 1987 showed cerebrospinal fluid in the left 
frontoparietal area, most consistent with an arachnoid cyst.  

An MRI of the brain performed in April 1992 showed a small 
focal area of abnormal signal intensity in the white matter 
posterior to the right occipital horn.  This was consistent 
with a small lacunar infarct or focal area of demyelination.  
The possibility of multiple sclerosis could not be excluded 
with certainty but the finding was nonspecific for that 
diagnosis.  Left frontal parietal arachnoid cyst was also 
noted.

An electroenchepalogram (EEG) in May 1992 was entirely within 
normal limits.

In hearing testimony dated in January 1997, the veteran 
indicated that she believed her stroke occurred in 
approximately 1992.  She stated that she currently 
experienced symptoms which she attributed to the stroke:

Not any weaknesses as far as my 
extremities, but my memory uhm.  I, I 
have had a problem with my memory, with 
my writing skills, uh, short term memory, 
something that occurred 5 minutes 
previously, quite often I can't remember 
what conversation I had 5 minutes uh, 
before or an hour before.

A VA examination was conducted in October 2003.  The veteran 
reported that she had a stroke in 1990 or 1991.  She 
indicated that at that time there was a question of loss of 
consciousness, and she became lightheaded, dizzy, and lost 
her balance.  Currently, the veteran complained of headaches, 
dizziness, and weakness.  She denied seizures or loss of 
consciousness.  On examination, she was alert and oriented 
times three.  Motor and sensory examinations were normal.  An 
EEG was entirely within normal limits.  The impression was 
migraines and cephalgia.  The examiner stated that he found 
no evidence of any objective neurological abnormalities.  

In reviewing the record, there is no medical evidence of a 
stroke during service, or any medical confirmation of a 
stroke at any time since service.  The veteran has 
consistently been found to be neurologically sound, and EEGs 
in 1992 and 2003 were entirely within normal limits.  the 
recent VA examination found a normal neurological 
examination, and no memory deficits were objectively noted.  
Accordingly, there is no basis for direct or secondary 
service connection for residuals of a stroke.  38 C.F.R. §§  
3.303, 3.310 (2003).

The veteran has claimed that she had a stroke in the early 
1990's which has resulted in permanent residuals, primarily 
memory problems.  While the Board does not doubt the 
sincerity of her statements, the fact remains that the 
veteran is a lay person, and as a layperson, she does not 
have the expertise to opine regarding medical etiology.  
Layno v. Brown, 6 Vet. App. 465 (1994).

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The clear preponderance of the evidence shows that the 
veteran does note have current residuals of a stroke that are 
related either to service or to the service-connected thyroid 
cancer disability, and that service connection on either a 
direct basis or a secondary basis is not warranted.  38 
C.F.R. §§ 3.303, 3.310; Gilbert, supra.

Migraine Headaches

The veteran contends that she has a chronic migraine headache 
disorder that began during her period of service.  

The service medical records note a complaint of headaches, 
aches all over, stomach pain, and vomiting in February 1985.  
The assessment was acute gastroenteritis.  No other complains 
or findings related to headaches were shown during the 
veteran's period of active duty.

A VA examination completed in March 1986 showed no complaints 
or findings related to headaches.

A January 1987 treatment report noted that the veteran was 
seen for neck stiffness, burning, and associated headache 
which began "in September of this year" (presumably 1986).  
The veteran reported that she had no history of migraine 
headaches, and no prior history of these types of headaches.  
The impression was of headache, probably muscle tension.  

A February 1987 CT scan of the brain showed left frontal 
hypodense area without enhancement or significant mass 
effect.  This type of lesion could possibly represent a low-
grade glioma, post-traumatic encephalomacic change, or the 
residual of a subarachnoid cyst.  MRI of the brain performed 
in May 1987 showed cerebrospinal fluid in the left 
frontoparietal area, most consistent with an arachnoid cyst.  

A June 1987 examination report by S.W.A., M.D., indicated 
that it was very possible that the veteran's headaches were 
caused by the cyst.

A January 1988 VA hospitalization report noted a history of 
headaches.  The veteran's headaches were described as stable.

A VA examination was conducted in October 2003.  The veteran 
complained of more frequent headaches, beginning in the 
occipital region and becoming diffuse.  She reported 
photophobia, phonophobia, and osmophobia.  The veteran stated 
that her headaches could last from eight to 48 hours.  On 
examination, she was alert and oriented times three.  Motor 
and sensory examinations were normal.  An EEG was entirely 
within normal limits.  The impression was migraines and 
cephalgia.  The examiner stated that he found no evidence 
that the veteran's headaches were service-related, or that 
they were related to her thyroid cancer or and treatments for 
that disability.  A subsequent statement from the examiner 
indicated that he had reviewed the claims folder.

Although the veteran contends that she has migraine headaches 
attributable to an inservice cause, the Board notes that the 
veteran's opinion as to medical matters, no matter how 
sincere, is without probative value because she, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The objective record shows that the veteran had no headache 
complaints in service (other than that associated with an 
episode of acute gastroenteritis).  The contemporaneous 
medical record indicates an onset of headache complaints in 
late 1986.  While she has a current diagnosis of migraines, 
this has not been medically attributed to an inservice event.  
The preponderance of the evidence is against the veteran's 
claim for service connection for migraine headaches.  As 
such, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran; the benefit-of-the- doubt rule is not applicable, 
and the appeal with respect to that issue is denied.  See 
Gilbert, supra.


ORDER

Service connection for the residuals of a stroke, to include 
as secondary to service-connected thyroid cancer and related 
medication, is denied.

Service connection for migraine headaches is denied.


REMAND

The veteran contends that she has bone loss of the maxilla 
and mandible, which are attributable to service or are 
secondary to her service connected thyroid cancer and related 
medication.

The Board's June 2003 Remand requested that the veteran be 
scheduled for a VA examination to determine the nature and 
etiology of any bone loss of the maxilla and mandible.  The 
examiner was to offer an opinion as to whether it is more 
likely, less likely or as likely as not that bone loss of the 
maxilla and mandible is directly related to service or 
related to the veteran's service-connected thyroid cancer or 
medication take for her thyroid cancer.  

A VA dental/oral examination was conducted in November 2003.  
The examiner commented that "I agree that the thyroid 
ablation therapy as well as the endometriosis may have been a 
contributory factor, but was certainly not the main cause for 
the loss of teeth."

The Board is of the opinion that the claims folder should be 
returned to the examiner who conducted the November 2003 
examination for clarification of his opinion as to causation, 
and for a supplemental opinion more responsive to the Board's 
initial request.

Accordingly, the case is REMANDED for the following:

1.  The RO should return the claims 
folder to the VA examiner who conducted 
the November 3, 2003, dental/oral 
examination of the veteran.  The 
examination should be requested to review 
his November 2003 examination report, and 
prepare an addendum clarifying his 
statement that "the thyroid ablation 
therapy as well as the endometriosis may 
have been a contributory factor, but was 
certainly not the main cause for the loss 
of teeth."  The examiner is requested to 
offer an opinion as to whether it is more 
likely, less likely or as likely as not 
that bone loss of the maxilla and 
mandible are directly related to service 
or related to the veteran's service-
connected thyroid cancer or medication 
take for her thyroid cancer.  The 
examiner should identify the information 
on which any opinion is based, and the 
examiner should offer a complete 
rationale for any opinion provided.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be indicated by 
the examiner.

2.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for 
bone loss of maxilla and mandible, to 
include as secondary to service-connected 
thyroid cancer and related medication.  
If the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



